Deny and Opinion Filed September 8, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01043-CV

   IN RE: WESTERN GENERAL AUTOMOBILE INSURANCE COMPANY, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-06845

                                MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Whitehill
                                    Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus in which it seeks relief from

an order compelling depositions. The facts and issues are well known to the parties, so we need

not recount them herein.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
       Accordingly, we DENY relator’s petition for writ of mandamus and DENY relator’s

motion to stay the depositions as moot.




                                             /David L. Bridges/
                                             DAVID L. BRIDGES
                                             JUSTICE